         Case 3:20-cr-00043-SDD-RLB               Document 79        07/31/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA




UNITED STATES OF AMERICA                                                   CRIMINAL ACTION

VERSUS                                                                     20-43-SDD-RLB

ROBERT EARL TUCKER, JR.



                                              RULING

        This matter is before the Court on the Motion to Suppress Federal Search

Warrant1 filed by Defendant, Robert Earl Tucker, Jr. (“Defendant”), representing himself

pro se. The Government has filed an Opposition2 to this motion. A hearing on this

motion is not warranted.

I.      BACKGROUND3

        On July 2, 2020, a federal grand jury returned a five count indictment charging

the Defendant with making false statements to a federally licensed firearms dealer in

Counts One, Three, and Four, and unlawful possession of a firearm and ammunition by

a person adjudicated as a mental defective in Counts Two and Five, respectively.4 Less

than a month earlier, on June 8, 2020, law enforcement officers executed a search of

the Defendant’s residence pursuant to a federal search warrant. Defendant claims that

law enforcement officers did not obtain this search warrant until June 9, 2020, and he



1
  Rec. Doc. No. 62.
2
  Rec. Doc. No. 72.
3
  See Rec. Doc. No. 70 for a thorough factual background in this matter.
4
  Rec. Doc. No. 22.
61391                                                                                        1
          Case 3:20-cr-00043-SDD-RLB                 Document 79         07/31/20 Page 2 of 5




seeks to suppress the physical evidence seized during this search. Defendant also

argues that physicians and the parish coroner did not comply with state emergency

psychiatric admission procedures in accordance with Louisiana State Law when they

examined him, determined him to be suffering from a mental illness or substance abuse

problem that rendered him a danger to others, himself, and gravely disabled, and

detained him for further observation, examination and treatment. For these reasons, the

Defendant claims the search of his residence pursuant to a federal search warrant

lacked probable cause and was in bad faith.

        The Government opposes this motion, arguing that the federal warrant was

lawfully and timely obtained and adequately described the Defendant’s mental state

pursuant to Louisiana law. Further, the Government maintains the warrant was obtained

and executed timely, and Defendant fails to offer any proof that the statements made in

the underlying affidavit of Special Agent Carroll Landry (“Landry”) are false. Thus,

Defendant’s Motion to Suppress should be denied.

II.     LAW AND ANALYSIS

        A. Motion to Suppress Warrant

        The Court reviews a motion to suppress evidence seized pursuant to a warrant

in two steps.5 First, the Court determines whether the good faith exception to the

exclusionary rule applies.6 If the exception does not apply, the Court then determines


5
  See United States v. Robinson, 741 F.3d 588, 594 (5th Cir.2014). Although the Fifth Circuit has articulated
this test as the standard of review on appeal, see, e.g., United States v. Sibley, 448 F.3d 754, 757 (5th
Cir.2006), district courts use it in the first instance as well. See, e.g., United States v. Hebert, No. 09–154,
2011 WL 1103655, at *4 (E.D.La. Mar. 21, 2011); United States v. Pickens, No. 3:12–CR–356–D(01), 2013
WL 1155414, at *4 (N.D.Tex. Mar. 21, 2013).
6
  United States v. Massi, 761 F.3d 512, 525 (5th Cir.2014). If the good faith exception applies, the Court
does not proceed to the second step unless the case presents a “novel question of law whose resolution is
necessary to guide future action by law enforcement officers and magistrates.” United States v. Mays, 466
F.3d 335, 343 (5th Cir.2006) (internal quotation marks omitted).
61391                                                                                                         2
         Case 3:20-cr-00043-SDD-RLB               Document 79         07/31/20 Page 3 of 5




whether the magistrate judge had a “substantial basis” for concluding that probable

caused supported the warrant.7 However, the good faith exception does not apply

where: (1) the issuing judge was misled by information in an affidavit that the affiant

knew was false or would have known was false except for his reckless disregard of the

truth; (2) the issuing judge wholly abandoned his judicial role in such a manner that no

reasonably well trained officer should rely on the warrant; (3) the underlying affidavit is

“so lacking in indicia of probable cause as to render official belief in its existence entirely

unreasonable”; or (4) the warrant is “so facially deficient ... that the executing officers

cannot reasonably presume it to be valid.”8

        In Franks v. Delaware, the Supreme Court held that evidence must be

suppressed when (1) the warrant affidavit contains a false statement of fact made

knowingly or with reckless disregard for the truth, and (2) the remaining portion of the

affidavit—with the falsehood(s) cast aside—is insufficient to establish probable cause.9

To obtain a Franks hearing, a defendant is required to make a “substantial preliminary

showing” that the Franks standard is met.10 Further, because the affidavit supporting a

search warrant is presumed valid, the defendant bears the burden of proving the

affidavit’s invalidity by a preponderance of the evidence.11 “To mandate an evidentiary

hearing, the challenger’s attack must be more than conclusory and must be supported

by more than a mere desire to cross-examine.”12 His allegations must be supported by




7
  United States v. Pena–Rodriguez, 110 F.3d 1120, 1129 (5th Cir.1997).
8
  United States v. Mays, 466 F.3d 335, 343 (5th Cir. 2006).
9
  438 U.S. 154, 155 (1978).
10
   See United States v. Calmes, 608 F. App'x. 307, 308 (5th Cir. 2015) (citing Franks, 438 U.S. at 155).
11
   Franks, 438 U.S. at 156, 171.
12
   Id. at 171.
61391                                                                                                      3
         Case 3:20-cr-00043-SDD-RLB        Document 79     07/31/20 Page 4 of 5




an offer of proof.13

        With this standard in mind, turning to Defendant’s claims, which are unsupported

by proof, the Court finds that Defendant is not entitled to a hearing, and his motion must

be denied.

        B. Timeliness of Warrant

        Defendant contends the warrant was not executed in good faith because his

residence was searched on June 8, 2020 but the warrant was not signed until June 9,

2020. This claim is controverted by the record itself. A review of these documents

reveals that the search warrant application was submitted by Landry on June 8, 2020,

and was reviewed by Magistrate Judge Wilder-Doomes.14 The signed search warrant

shows that Judge Wilder-Doomes signed the time stamped search and seizure warrant

at 4:45 p.m. on June 8, 2020.15 Subsequently, the search warrant was executed at

Defendant’s residence at 8:00 p.m. on June 8, 2020.16             The evidence clearly

demonstrates that the search warrant was executed after it was signed, not before.

        C. Validity of Defendant’s Mental Health Records

        Defendant again attacks the validity of his mental health records, arguing the

physicians and coroner who examined him and made findings regarding his mental

health did not comply with the mandates of La. R.S. 28:53. The Court has previously

ruled that these records are compliant with La. R.S. 28:53, and this argument is rejected

for those reasons.17



13
   Id.
14
   20-mj-33-UNA, Rec. Doc. No. 1.
15
   Id.
16
   Id. at Rec. Doc. No. 4.
17
   See Rulings, Rec. Doc. Nos. 70 & 75.
61391                                                                                        4
          Case 3:20-cr-00043-SDD-RLB       Document 79     07/31/20 Page 5 of 5




        D. Proof of Falsity in Affidavit

        As noted by the Government, Defendant has offered no proof of the falsity in

Landry’s affidavit, which under the law, the Court presumes is valid. Defendant claims

that reports of an investigation, synopsis 1,3,5 “are unaligned with AFT Landry’s

actions.”18 Defendant states Landry claimed he had an arrest warrant, but no papers in

his hands when he processed the Defendant into the jail.         Defendant submits no

documents for the Court’s review, and this alleged “falsity” does not reference Landry’s

affidavit or bear upon Judge Wilder-Doomes’ reliance upon it in signing the search

warrant. Defendant also claims the “charge for Federal Warrant includes False

Statement on 4473 Form,” and then vaguely supports this claim by again contesting the

validity of his mental health records as not made in accordance with La. R.S. 28:53.19

        Based upon this showing, the Court finds that Defendant has failed to satisfy his

burden under Franks; therefore, no hearing is required, and Defendant’s Motion to

Suppress Federal Search Warrant20 is DENIED.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on July 31, 2020.


                                           S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




18
   Rec. Doc. No. 58, p. 1.
19
   Id. at p. 2.
20
   Rec. Doc. No. 62.
61391                                                                                       5
